DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 14/835,522 was given via e-mail followed by an examiner interview with Mr. Ali Assar (Registration No. 65,848) on 1/15/2021.

	Amendment to claim 1, 7, 8, 9, 13, 15, 16. 18, 22, 24 and 25 were made.  The application has been amended as follows:

Claim 1 (Amended):
A method, comprising:
	generating and storing in memory, by a search engine, a first search index segment of a search index, the first search index segment being stored in a first heap of the memory, the first search index segment including one or more first inverted index 
	generating and storing in the memory, by the search engine, a second search index segment of the search index, the second search index segment being stored in a second heap of the memory concurrent with the first heap of the memory, the second search index segment including one or more second inverted index segments mapping content to a second set of documents, the second set of documents being more recently processed by the search engine than the first set of documents; 
	updating the second search index segment until a threshold corresponding to a number of documents or an amount of memory has been reached;
	responsive to determining that the threshold corresponding to the number of documents or the amount of memory has been reached: 
	cutting off a current generation of documents associated with the second heap of the memory by changing a status of the second search index segment being stored in the second heap of the memory from a read/write read-only 
	initiating a next generation of documents by generating a third search index segment of the search index, wherein the third search index segment is assigned the read/write 
	releasing, by a garbage collection module, a third heap of the memory, the third heap of the memory storing a fourth search index segment of the search index, the fourth search index segment generated by the search engine and including one or more third inverted index segments, the third heap of the memory being released based on at least one of a determination that a threshold of amount of memory has been consumed or a determination that a threshold number of search index segments are stored.

Claim 7 (Amended):
	The method of claim 1, comprising: storing, by a central processing unit (CPU) core, an object in one pool of two or more pools associated with the CPU core according to a size of the object


Claim 8 (Amended):

	The method of claim [[1]] 7, wherein each pool of the two or more pools is associated with at least one range of two or more ranges of object sizes 

Claim 9 (Amended):
	A system, comprising:
	one or more processors; and 
	at least some memory, at least one of the one or more processors or the at least some memory being configured to:
		generate and store in memory, by a search engine, a first search index segment of a search index, the first search index segment being stored in a first heap of the memory, the first search index segment including one or more first inverted index segments mapping content to a first set of documents, the search index being an inverted index;
		generate and store in the memory, by the search engine, a second search index segment of the search index, the second search index segment being stored in a second heap of the memory concurrent with the first heap of the memory, the second search index segment including one or more second inverted index segments mapping content to a second set of documents, the second set of documents being more recently processed by the search engine than the first set of documents; 
		update the second search index segment until a threshold corresponding to a number of documents or an amount of memory has been reached;
		responsive to determining that the threshold corresponding to the number of documents or the amount of memory has been reached: 
read/write read-only 
	initiate a next generation of documents by generating a third search index segment of the search index, wherein the third search index segment is assigned the read/write 
		release, by a garbage collection module, a third heap of the memory, the third heap of the memory storing a fourth search index segment of the search index, the fourth search index segment generated by the search engine and including one or more third inverted index segments, the third heap of the memory being released based on a determination that a threshold of amount of memory has been consumed.

Claim 13 (Amended):
	The system of claim 9, wherein the first heap comprises two or more sub-heaps

Claim 15 (Amended):
	The method of claim 13, each of the two or more sub-heaps being associated with at least one central processing unit (CPU) core 

Claim 16 (Amended):
	A non-transitory computer-readable storage medium storing thereon computer-readable storage medium, comprising:
	instructions configured to generate and store in memory, by a search engine, a first search index segment of a search index, the first search index segment being 
	instructions configured to generate and store in the memory, by the search engine, a second search index segment of the search index, the second search index segment being stored in a second heap of the memory concurrent with the first heap of the memory, the second search index segment including one or more second inverted index segments mapping content to a second set of documents, the second set of documents being more recently processed by the search engine than the first set of documents; 
	instructions configured to update the second search index segment until a threshold corresponding to a number of documents or an amount of memory has been reached;
	instructions configured to responsive to determining that the threshold corresponding to the number of documents or the amount of memory has been reached: 
	cut off a current generation of documents associated with the second heap of the memory by changing a status of the second search index segment being stored in the second heap of the memory from a read/write read-only 
	initiate a next generation of documents by generating a third search index segment of the search index, wherein the third search index segment is assigned the read/write 
	instructions configured to release a third heap of the memory, the third heap of the memory storing a fourth search index segment of the search index, the fourth search index segment generated by the search engine and including one or more third inverted index segments, the third heap of the memory being released based on a determination that a threshold number of search index segments are stored.

Claim 18 (Amended):
wherein releasing the third heap of the memory comprises: releasing a single heap of the memory 

Claim 22 (Amended):
	The method of claim 1, comprising: selecting the first heap of the memory
	

Claim 24 (Amended):
	The method of claim [[1]] 22, comprising: selecting the second heap of the memory 

Claim 25 (Amended):
	The method of claim [[1]] 24, comprising: releasing the first heap of the memory and the second heap of the memory 

Allowable Subject Matter

Claims 1-25 submitted on January 6, 2021 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Busch, Amundsen, Williams, Frieden, Fulton and Yamashita teach search indexing generation in memory heaps but the prior arts of record do not specifically suggest the combination of “cutting off a current generation of documents associated with the second heap of the memory by changing a status of the second search index segment being stored in the second heap of the memory from a read/write status to a read-only status” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 9 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 9.
Busch, Amundsen, Williams, Frieden, Fulton and Yamashita teach search indexing generation in memory heaps but the prior arts of record do not specifically suggest the combination of “cut off a current generation of documents associated with the second heap of the memory by changing a status of the second search index segment being stored in the second heap of the memory from a read/write status to a read-only status” with all the other limitations recited in the independent claims 9.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 9 is allowed.  


Claim 16 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 16.
Busch, Amundsen, Williams, Frieden, Fulton and Yamashita teach search indexing generation in memory heaps but the prior arts of record do not specifically suggest the combination of “cut off a current generation of documents associated with the second heap of the memory by changing a status of the second search index segment being stored in the second heap of the memory from a read/write status to a read-only status” with all the other limitations recited in the independent claims 16.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 16 is allowed.  

The dependent claims 2-8, 10-15 and 17- 25 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. D./

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164